Citation Nr: 0703379	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.   
 
2.  Entitlement to service connection for residuals of a 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision that 
denied service connection for residuals of a cervical spine 
injury (claimed as a neck injury), residuals of a shoulder 
injury, and for bilateral hearing loss.  The veteran provided 
testimony at a personal hearing at the RO in December 2001.  
A January 2004 motion to advance the case on the Board's 
docket was granted by the Board in January 2004.  

In a February 2004 decision, the Board granted service 
connection for bilateral hearing loss.  The Board remanded 
the remaining issues on appeal for further development.  
These issues have been returned to the Board for review.


FINDINGS OF FACT

1.  The veteran's current residuals of a cervical spine 
injury are related to service.   
 
2.  The veteran's current residuals of a right shoulder 
injury are related to service.  


CONCLUSIONS OF LAW

1.  Residuals of a cervical spine injury were incurred in 
active service.  38 U.S.C.A §§ 1110, 1154(b) (West 2002); 38 
C.F.R. § 3.303 (2006).  

2.  Residuals of a right shoulder injury were incurred in 
active service.  38 U.S.C.A §§ 1110, 1154(b) (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

As noted above, the veteran had active service from December 
1942 to March 1946.  The available service personnel records 
indicate that he received various decorations including the 
Combat Infantry Badge.  Unit morning reports do not include a 
reference to the veteran.  

The veteran's service medical records are essentially 
unavailable and were reportedly destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  A March 1946 
separation examination report included a notation that the 
veteran had no musculoskeletal defects.  It was also noted 
that he suffered a back injury in December 1944 and that he 
was hospitalized for 103 days at the 141st General Hospital 
in England.  

A copy of a January 1945 telegram from Western Union, 
addressed apparently to the veteran's father, indicated that 
the veteran was slightly injured in action in December 1944 
in Belgium.  The telegram stated that he would be informed as 
reports as to the veteran's condition were received.  

A copy of statement from a United States Senator dated in 
March 1945, addressed apparently to the veteran's father, 
indicated that it was with regret that he had learned that 
the veteran was wounded in action.  A similar copy of a March 
1945 statement from a United States Congressman also noted 
that the veteran was reported as wounded while serving in the 
armed forces.  

Post-service clinical evidence shows treatment for disorders 
including cervical spine and shoulder problems.  The first 
post-service clinical evidence of any possible cervical spine 
or shoulder problems is on a December 1987 VA examination 
report, decades after the veteran's separation from service.  

A December 1987 VA general medical examination report 
included the veteran's present complaints of soreness in the 
neck area, muscles, and between the shoulder blades of the 
back.  A December 1987 VA orthopedic examination report noted 
that the veteran reported that while in combat in 1994 in 
Belgium, a shell exploded behind him and knocked him down.  
It was noted that the veteran vague complaints ever since in 
his back and neck.  He reported that he had no problems with 
his low back.  The impression included degenerative disease 
of the cervical and thoracic spine.  

A January 1988 VA neurological examination report noted that 
the veteran's claims folder contained no medical information.  
It was reported that his service records indicated that he 
was hospitalized for a back injury for 103 days with no 
further details.  The report indicated that the veteran was 
seen for disorders including a back injury.  The veteran 
reported that during service he was subjected to a shell 
explosion which threw him up in the air and he landed on his 
head.  As to an impression, the examiner indicated that it 
was a normal neurological examination.  The examiner 
commented that there was no evidence of residuals of a closed 
head injury and no evidence of a back injury.  

A March 2002 statement from a private physical therapist 
reported that the veteran was evaluated in March 2002 with a 
diagnosis of cervical spine and right shoulder pain.  The 
statement described the range of motion and strength of the 
veteran's cervical spine and right shoulder.  The physical 
therapist noted that according to the veteran's history, the 
above limitations in his cervical spine and shoulder for 
range of motion and strength, as well as complaints of pain, 
were consistent with an injury from a shell explosion while 
in Germany in December 1944.  

A March 2002 report from R. F. Fitzgibbon II, M.D., noted 
that the veteran complained of pain in his cervical spine and 
right shoulder ever since he was in World War II.  It was 
noted that the veteran reported that he was not service-
connected and that his records were lost.  Dr. Fitzgibbon 
noted that the physical examination was unrevealing.  A March 
2002 X-ray report, as to the right shoulder, showed mild 
degenerative disease in the acromioclavicular joint with no 
acute findings.  The X-ray as to the cervical spine indicated 
that there was some spondylosis at C5-C6 and some anterior 
osteophyte formation with no acute changes seen.  

In a March 2004 statement, Dr Fitzgibbon stated that the 
veteran had been a patient of his for many years.  It was 
noted that the veteran had been examined for chronic neck and 
right shoulder pain that occurred during World War II during 
the Battle of Ardennes.  It was reported that a shell landed 
outside of a house and threw the veteran against a wall and 
he injured his right shoulder and neck and separated some 
ribs.  The veteran stated that he had been sent to the 
hospital in Paris, France during that tie.  Dr. Fitzgibbon 
noted that he had seen service records that indicated that 
the veteran was in the Army from December 1942 to March 1946, 
and that from September 1944 to February 1946, he served in 
the European Theatre of Operations.  Dr. Fitzgibbon stated 
that the forms showed that the veteran was issued the Combat 
Infantry Badge for the Ardennes, Rhineland and that it was 
during that time that the veteran was injured.  

Dr. Fitzgibbon indicated that the veteran had many years of 
problems with his shoulder and that an X-ray showed 
spondylosis with mild osteoarthritis and arthritis of the 
right acromioclavicular joint.  He further stated that his 
diagnosis was chronic torn rotator cuff with decreased range 
of motion and that it was very likely, based on the veteran's 
history and examination, that such did occur during the 
veteran's service in the armed forces in World War II.  

A March 2004 VA spine examination report noted that the 
veteran's claims file was reviewed.  The veteran reported 
that he sustained a shell fragment wound in 1944 and was 
treated by admission to a hospital.  He reported that it was 
a blast injury and that he lost consciousness.  The veteran 
stated that over the past twenty years or so, he had recently 
developed neck and shoulder pain and that it had been severe.  
The impression was spondylosis of the cervical spine and 
rotator cuff tear of the right shoulder with impingement.  
The examiner commented that based on a review of the records 
and a review of the history of the veteran, it was as least 
as likely as not that the veteran's current conditions were 
related to the shell fragment blast wound injury sustained in 
December of 1944.  

An April 2006 VA orthopedic examination report noted that the 
veteran's claims file was reviewed.  The veteran reported 
that while stationed in Belgium during his period of service, 
he sustained a combat shell fragment wound and that it 
involved a blast injury for which he lost consciousness.  The 
veteran stated that he did not remember the exact details, 
but indicated that it was the first episode when he started 
having problems with his right shoulder, as well as the neck 
region.  The diagnoses were cervical spondylosis and right 
shoulder impingement rotator cuff tear.  The examiner 
commented that based on a review of the veteran's history, as 
well as the claims file, he believed that it was at least as 
likely as not that his condition back in the service was 
etiologically related.  

The Board observes that the veteran received the Combat 
Infantry Badge.  Additionally, a copy of a Western Union 
telegram dated in January 1945 and copies of statements from 
both a United States Senator and Congressman dated in March 
1945, all indicate that the veteran was wounded in action.  
Clearly, the veteran had combat service.  He has alleged that 
he received injuries to his cervical spine (neck) and right 
shoulder during that combat service, and such allegations are 
credible.  See 38 U.S.C.A. § 1154(b).  

The Board notes the favorable opinion from Dr. Fitzgibbon in 
March 2004, and those from the March 2004 VA spine examiner 
and the April 2006 examiner.  Both VA examiners reviewed the 
claims file.  The March 2004 examiner specifically commented 
that based on a review of the record and a review of the 
history of the veteran, it was as least as likely as not that 
the veteran's current shoulder condition was related to the 
shell fragment blast wound injury sustained in December of 
1944.  Similarly, the April 2006 VA orthopedic examination 
report commented that based on a review of the veteran's 
history and claims file, he believed that it was at least as 
likely as not that the injury in service was etiologically 
related to the veteran's conditions.  The Board notes that 
the opinions given by the examiners pursuant to the March 
2004 and April 2006 VA examinations clearly satisfy the 
requirement of a nexus between alleged in-service combat 
injuries and current cervical spine and right shoulder 
disabilities.  

The Board notes that the shoulder issue was originally 
developed as residuals of a shoulder injury.  However, the 
veteran has consistently claimed that he suffered only a 
right shoulder injury.  Also, the medical evidence solely 
indicates that there are current residuals of a right 
shoulder injury.  

The Board notes that although the veteran's service medical 
records do not show treatment for residuals of a cervical 
spine injury or residuals of a right shoulder injury, such 
records do show hospitalization for a "back" injury, the 
veteran is a combat veteran, and he has alleged that the 
cervical spine and right shoulder injuries occurred.  
Additionally, there are probative nexus opinions relating 
current residuals of a cervical spine injury and residuals of 
a right shoulder injury to the veteran's period of service.  
As the veteran is entitled to the relaxed evidentiary burden 
provided by 38 U.S.C.A. § 1154(b), the Board finds that 
service connection for residuals of a cervical spine injury 
and for residuals of a right shoulder injury is warranted.  
The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has 
been applied in making this decision.  


ORDER

Service connection for residuals of a cervical spine injury 
is granted.  

Service connection for residuals of a right shoulder injury 
is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


